Citation Nr: 1545607	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  13-24 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for episodic loss of consciousness, also claimed as blackout spells and a seizure disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for reactive depression, also claimed as stress and nervousness.

3.  Entitlement to service connection for anxiety.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The appellant had active service from November 18, 1975 to December 22, 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to a June 2013 request, the appellant was scheduled for a Board videoconference hearing to take place on May 6, 2015.  Although in April 2015, he submitted a statement requesting withdrawal of that hearing request, in more recent correspondence dated the day of the scheduled May 6, 2015 Board hearing, the Veteran requested that his Board hearing be rescheduled so that he may obtain more medical evidence.

Good cause having been shown, this case must be remanded to allow the appellant to be scheduled for a Board videoconference hearing.  Videoconference hearings are scheduled by the RO.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing in accordance with his request.  A copy of the letter notifying him of the hearing should be placed in the claims file. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




